Title: To George Washington from Nicholas Cruger, 18 April 1780
From: Cruger, Nicholas
To: Washington, George


          
            sir
            Beverwick [Morris County, N.J.] 18. April 1780
          
          On my Return to Philada from the Southward I found a Letter from my Friend in New York Lodg’d there, informing me that General Patteson has Requested my Return to that City agreeable to The Tenor of the Parole he had given him Previous to his having granted me the Pass to come out, and adds he was fearfull if I did not Comply with his Request it might be Attended with Disagreeable Consiquences both to himself & others—I had Determin’d to Sail from Philada & for that Purpose had ingaged my Passage, but knowing the Situation of my Friends there, fearing they might Suffer & being bound by every Tie of Honor & Affection, I Determin’d to Comply with the Request & go into N. York, Since my Arrival here I have been inform’d by some of my Friends that illgrounded Suspitions have allready Takeing Place in the Breasts of some infamous suspicious Charactors to my Prejudice & that insinuations have been and wou’d, Continue to be Thrown out that I had Come into the Country to serve the Purposes of the Enemy Shou’d, I Return to N. York, Cou’d I know the Persons I wou’d, find means to Punnish them—But as I would wish the Good People of this Country to entertain that Opinion of me to which I think the Rectitude of my Conduct from the Earliest Period of this Controversy to the Present day entitles me, And that there may be no Possible Doubt Left (with any) of my Attachment to the Interest of the States, Permitt me to Begg that your Excellency will be Pleas’d to give me a Refusal in Writing to my Request for a Pass to go in, which will Serve to exculpate my Friend in N. York, and be a justification to me.
          I Shall Sail in few days from Philada and will be Proud of the Honor of your Commands. With Every Respect I am your Excellency’s Obt servt
          
            N. Cruger
          
        